       Case 2:18-cr-01649-SMB Document 48 Filed 08/07/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR 18-1649-PHX-SMB
10                  Plaintiff,                           ORDER
                                                        (3rd Request)
11   v.
12
     Kevin Scott Wynn,
13
                    Defendant.
14
15          Upon joint motion of the Government and Defendant, and good cause appearing,
16          IT IS ORDERED granting the Joint Motion to Continue Trial for the reasons stated
17   in the motion, including that counsel need additional time to prepare for trial.
18          This Court specifically finds that the ends of justice served by granting a
19   continuance outweigh the best interests of the public and the defendant in a speedy trial.
20   This finding is based upon the Court's conclusion that the failure to grant such a
21
     continuance would deny Defendant the reasonable time necessary for effective preparation,
22
     taking into account the exercise of due diligence. 18 U.S.C. ' 3161(h)(7)(B)(iv).
23
            IT IS FURTHER ORDERED continuing the trial from September 10, 2019 to
24
     December 3, 2019 at 9:00 a.m. and continuing the pretrial motion deadline until October
25
     25, 2019.
26
27
28
       Case 2:18-cr-01649-SMB Document 48 Filed 08/07/19 Page 2 of 2



 1          IT IS FURTHER ORDERED that if any subpoenas were previously issued and
 2   served in this matter, that they remain in effect and are answerable at the new trial date
 3   and the party who served the subpoena should advise the witnesses of the trial date.
 4          IT IS FURTHER ORDERED that excludable delay under Title 18 U.S.C.
 5   '3161(h)(7)(A) and (B) will commence from September 10, 2019 to December 3, 2019.
 6          IT IS FURTHER ORDERED that the parties shall keep the Court apprised of the
 7   possibility of settlement and should settlement be reached, the parties shall notify the Court.
 8                 Dated this 7th day of August, 2019.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
